Citation Nr: 1047736	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation higher than 30 percent for service-
connected defective vision with cataract removal of the right 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1943 to April 1946.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2010, the Veteran and his daughter testified at a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing has been reviewed and is 
associated with the claims file.  Just prior to his hearing, in 
September 2010, the Veteran submitted a statement expressing his 
desire to withdraw his appeal.  However, since the Veteran 
reported to his Travel Board hearing and presented additional 
evidence, the Board finds that his intent was actually to pursue 
his claim rather than withdraw it.  As such, the Board issues the 
following decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected defective vision with cataract 
removal of the right eye was productive of best corrected vision 
of count fingers in the right eye and from 20/20 to 20/30 in the 
left eye.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
service-connected defective vision with cataract removal of the 
right eye have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.350, 3.383, 4.1- 4.7, 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 
4.84(a), Diagnostic Code 6070 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In June 2006 and June 2008 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to an increased rating for his claimed disorder and described the 
types of evidence that the Veteran should submit in support of 
his claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The VCAA notice letters also described the 
elements of degree of disability and effective date.  As part of 
that notice, the RO told the Veteran that disability ratings 
usually range from zero to 100 percent depending on the 
disability involved and based on the nature of the symptoms of 
the condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the necessity 
of providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  The Veteran 
was also provided with the rating criteria found in the 
diagnostic codes pertaining to defective vision disabilities.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 2006, 
October 2007, and March 2010.  The RO also obtained the Veteran's 
VA and private medical records to the extent possible and 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are, collectively, more 
than adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints about 
his disabilities and the objective findings needed to rate the 
disabilities.   

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's service-connected defective vision with cataract 
removal of the right eye was assigned a 30 percent disability 
rating effective April 1978, under Diagnostic Code 6070 for 
blindness in one eye, having only light perception, with normal 
vision in the other eye at 20/40.  He is also in receipt of 
special monthly compensation for blindness in one eye under 38 
U.S.C.A. § 1114(k) since April 1960 and was awarded a total 
rating based on individual unemployability effective January 
2010.  Service connection is not in effect for the Veteran's left 
eye.

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008.  However, 
such amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008); see 
38 C.F.R. § 4.75-4.84(a).

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these 
criteria, impairment of central visual acuity is evaluated from 
noncompensable (0 percent) to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  38 
C.F.R. § 4.83a (2008).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).  
In determining the effect of aggravation of visual disability, 
even though the visual impairment of only one eye is service-
connected, the rater should evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of subsequent 
increase in the disability of either eye, due to intercurrent 
disease or injury not associated with the service, the condition 
of the eyes before suffering the subsequent increase will be 
taken as the basis of compensation subject to the provisions of § 
3.383(a) of this chapter. 38 C.F.R. § 4.78.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.  Loss of use or 
blindness of one eye, having only light perception, will be held 
to exist when there is inability to recognize test letters at one 
foot and when further examination of the eyes reveals that 
perception of objects, hand movements, or counting fingers cannot 
be accomplished at distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79.

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been interpreted 
to mean that the rating for service-connected blindness in one 
eye is established without regard to any non-service-connected 
vision impairment in the other eye, unless that nonservice-
connected eye is blind.  Villano v. Brown, 10 Vet. App. 248, 250 
(1997); see also Bagwell v. Brown, 9 Vet. App. 336, 339-340 
(1996); Boyer v. West, 12 Vet. App. 142, 144-45 (1999); 
VAOPRGCPREC 32-97 (all discussing the premise that VA has no 
authority to award disability compensation for nonservice-
connected disability absent specific authorization by statute).  
Simply put, where service connection is in effect for only one 
eye, the visual acuity in the nonservice-connected eye is 
considered to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of 
the Rating Schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the Rating Schedule 
for unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998).
When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision of 
that eye is 30 percent, unless there is (a) blindness in the 
other nonservice-connected eye; (b) enucleation of the service-
connected eye; or (c) serious cosmetic defect of the service-
connected eye.  38 C.F.R. §§ 3.383, 4.80.

Under Diagnostic Code 6070, the maximum schedular rating for 
blindness in one eye, having only light perception, is 30 
percent, absent evidence of blindness in the nonservice- 
connected eye.  38 C.F.R. § 3.84a, Diagnostic Code 6070.

Under Diagnostic Code 6066, the maximum schedular rating for an 
enucleated service-connected eye is 40 percent, absent evidence 
of blindness in the nonservice-connected eye.  38 C.F.R. § 3.84a, 
Diagnostic Code 6066.  A footnote to Diagnostic Code 6066 
provides that an extra 10 percent disability rating should be 
added if the artificial eye cannot be worn.

Compensation and pension examination reports dated in both July 
2006 and October 2007 indicate that the Veteran's uncorrected 
vision was just count fingers at one-half foot in the right eye 
and 20/400 in the left eye.  A manifest refraction did not show 
any improvement in the right eye but the left eye yielded a 
vision of 20/25-2.  With further refraction, the Veteran's vision 
improved to 20/20 in the left eye only.  VA treatment records 
dated in July 2008, December 2008 January 2008, and January 2010 
showed the Veteran's best corrected vision in his left eye was 
20/25, 20/25, 20/25, and 20/20, respectively.  Then, at a March 
2010 compensation and pension examination, the Veteran's best 
corrected vision in his left eye was 20/20.  

During the course of the appeal period, the Veteran's private 
physicians noted that his corrected left eye vision ranged from 
20/20 to 20/30.  These treatment records also indicate that the 
Veteran complained of a "foreign body sensation" in his right 
eye.  At his Travel Board hearing, the Veteran described this 
sensation as a constant irritation.  To treat this irritation, 
the Veteran used lubricating drops and ointment but has since 
testified that he used a bandage contact lens.   

After a careful review of the evidence of record, the Board finds 
that the Veteran's service-connected right eye disability does 
not warrant an evaluation in excess of 30 percent, as the Veteran 
is already rated at the maximum disability rating under 
Diagnostic Code 6070 for blindness in the right eye without 
having blindness in the nonservice-connected left eye.  38 C.F.R. 
§ 4.84a.  The objective and competent medical evidence of record 
reflects that the Veteran is blind in the right eye as the best 
corrected vision is only count fingers.  However, because the 
Veteran is not blind in his nonservice-connected left eye (best-
corrected vision ranged from 20/20 to 20/30 in the left), his 
service-connected disability in his right eye must be rated as if 
his left eye had normal vision at 20/40.  Private medical 
statements and VA treatment records do not demonstrate left eye 
blindness.  This conclusion is drawn irrespective of the fact 
that 38 C.F.R. § 4.78 (computing aggravation), appears to require 
consideration of both eyes.  Villano, 10 Vet. App. at 250.

Based on these findings, 38 C.F.R. § 4.84a, Table V produces a 
disability percentage evaluation of 30 percent for the entire 
appeal period under Diagnostic Code 6070.  Thirty percent is the 
maximum schedular amount available for blindness in the right 
eye, with no blindness in the left eye.  A higher evaluation, 40 
percent, would require that the left eye be service-connected and 
loss of vision in the left eye be at least 20/50.  As the 
Veteran's left eye was not service-connected, a disability rating 
in excess of 30 percent under Diagnostic Code 6070 is not 
warranted.

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision of 
that eye is 30 percent unless there is (a) blindness in the other 
nonservice-connected left eye; (b) enucleation of the right eye; 
or (c) serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Such 
is not shown here.  The Board has considered other potentially 
applicable rating criteria as well, but finds that an evaluation 
higher than 30 percent is not warranted under any diagnostic 
code.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  As the objective and competent 
medical evidence of record reflects that the Veteran clearly 
retained both eyes during the appeal period, the provisions of 
Diagnostic Code 6066 for anatomical loss of one eye are not for 
application at any time during this period.  An evaluation in 
excess of 30 percent is not available under Diagnostic Code 6080, 
pertaining to impairment of field of vision.  In this regard, the 
RO has not recognized impairment in field vision of the right eye 
due to a disease of the optic nerve.  See 38 C.F.R. § 4.76.  As 
the Veteran is also not service-connected for congestive or 
inflammatory glaucoma or tuberculosis of the right eye, 
Diagnostic Codes 6013 and 6010 are inapplicable.  Finally, as 
there is no evidence of diplopia, the provisions of Code 6090 are 
also not in order.

The Board is sympathetic of the Veteran's constant irritation in 
his right eye.  Unfortunately, the rating criteria do not allow 
for a disability rating in excess of 30 percent due to such 
irritation.  As for any adverse effects the Veteran's disability 
has on his employability, such has been contemplated in the 
assignment of the current schedular evaluation.  The evidence 
does not reflect that his right eye disability alone has caused 
marked interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an evaluation higher than 30 percent for service-
connected defective vision with cataract removal of the right eye 
is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


